Citation Nr: 0000375	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946 in the Navy, and from October 1948 to June 1952 in the 
Army.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a January 1997 statement the veteran reported that he 
suffered from a constant ringing in his ears, caused by the 
same inservice trauma as claimed for his right ear hearing 
loss claim.  It appears that no claim for service connection 
for tinnitus has been developed or adjudicated by the RO.  
This issue, therefore, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
currently diagnosed right ear hearing loss and an inservice 
injury or disease or any other incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for a right ear 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes the veteran submitted a statement 
in August 1999, subsequent to the last supplemental statement 
of the case (SSOC) issued by the RO in June 1999.  See 
38 C.F.R. § 19.31 (1999).  When the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. Brown, 7 
Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384, 
393-395 (1993).  As the veteran's contentions in the August 
1999 statement are essentially identical to those proffered 
at his September 1998 personal hearing and in the various 
statements he has submitted while advancing his claim, the 
Board finds the veteran is not prejudiced by the Board's 
consideration of that statement, which has not been 
previously considered by the RO.  Thus, the Board finds a 
remand for RO consideration and issuance of an SSOC as to 
this statement is not necessary.  Id.

The Board notes that the National Personnel Records Center 
(NPRC) responded to a request for the veteran's Army service 
medical records (SMR's) with a notice that the records were 
not available.  The RO has indicated the possibility that 
these records were lost in a fire in 1973 at that facility.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  Under the regulations 
governing VA's duty to assist, "[w]hen information 
sufficient to identify and locate necessary evidence is of 
record, the Department of Veterans Affairs shall assist a 
claimant by requesting, directly from the source, existing 
evidence which is either in the custody of military 
authorities or maintained by another Federal Agency ...."  
38 C.F.R. § 3.159(b).  If VA cannot or will not request the 
records, it has, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  In Hayre v. West, No. 
98-7046, slip op. at 7 (Fed. Cir. Aug. 16, 1999), the U. S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a single request for pertinent service medical 
records (SMR) specifically requested by a veteran and not 
obtained by the RO does not fulfill the duty to assist.  The 
Court also held that inherent in the duty to assist is a 
requirement for VA to notify the veteran if VA is unable to 
obtain pertinent SMR's specifically requested by him or her, 
so that he or she may know the basis for the denial of his or 
her claim; may independently attempt to obtain the SMR's; may 
submit alternative evidence and/or timely appeal.  Hayre, at 
10-11.  The Board notes that the RO has made several 
attempts, including alternative searches, to obtain these 
records, all to no avail.  The veteran also was notified that 
alternative searches were necessary to locate his Army SMR's, 
as indicated by the Request For Information Needed to 
Reconstruct Medical Records completed by the veteran.  As 
these searches have exhausted all possible venues for 
obtaining these records, and as the veteran contends his ear 
trauma occurred during his Navy, rather than his Army 
service, and has testified he received no medical treatment 
for his ears while in the Army, the statutory duty to assist 
has been fully met.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159.  Accordingly, the veteran's claim must be 
adjudicated based on the evidence now of record.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (1999), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
Hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when 
speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during his active duty Navy 
career.  However, the lack of any evidence of hearing loss 
disability at separation is not fatal to the veteran's claim.  
Laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's SMR's contain no evidence of complaints of or 
treatment for any ear or hearing problems during his Navy 
service.  His April 1946 separation physical examination 
report indicates that, upon examination, hearing in both his 
ears was noted to be 15/15 (normal) during whispered and 
spoken voice testing.  While the veteran has indicated in his 
September 1998 substantive appeal that he did not receive a 
separation physical examination upon his discharge from the 
Navy, the Navy separation examination report notes a chest X-
ray was performed.  A separate report of this chest X-ray 
appears in the veteran's SMR's.

No medical evidence has been introduced indicating the 
manifestation of a right ear hearing loss to a compensable 
(10 percent) degree within one year of the veteran's 
discharge from either Navy or Army active duty service.  See 
38 C.F.R. § 3.309(a); Opinion of the Under Secretary for 
Health, Characterization of High Frequency Sensorineural 
Hearing Loss (Oct. 1995).

On an April 1946 service report the veteran indicated he had 
taken a three (3) month vocational or trade course in a 
machine shop.  In a January 1948 statement, the veteran 
indicated he had been working for a private building 
contractor.

No evidence of complaints of or treatment for a right ear 
hearing loss appears of record prior to January 1996.  While 
a private hearing examination dated "1-19-96 & 1-31-97" 
appears to indicate right ear hearing loss which meets the 
criteria of 38 C.F.R. § 3.385, the veteran's claim for 
service connection for that disability is still not well 
grounded, as there is no medical evidence of record 
containing a medical opinion relating any right ear hearing 
loss to the veteran's active duty service.  See Boyer v. 
West, 11 Vet. App. 477, 478 (1998); Wade v. West, 11 Vet. 
App. 302, 304-306 (1998); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espirutu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the Court has held, the veteran has an 
obligation to submit competent medical evidence of a nexus 
between his present left ear hearing loss and his military 
service.  Lay testimony cannot provide such medical evidence 
because lay persons are not competent to offer medical 
opinions.  Id.

During his September 1998 personal hearing the veteran 
testified that during his Navy career he was a 1st Loader on 
a 3 inch "50" gun; that the gun was fired only once (one 
shell) during his tour onboard the Navy ship, in either March 
or April 1945; that the gun was 12 inches to 18 inches from 
his right ear; that when the gun was fired his ear 
immediately began hurting and draining; that he was provided 
no sound protection; that a pharmacist's mate put sulfa 
powder in his ear for "many" days; that the Navy told him 
they would not take him back with a perforated ear drum; that 
he had told the recruiter about his perforated ear drum; that 
he worked in construction for 1946-1948; that he was also 
rejected by the Air Force due to his perforated ear drum; 
that he went to a private physician after service who told 
him he had scar tissue in his right ear; that he was in the 
Korean War during his Army tour of duty; that he was a field 
wire lineman while in the Army; that he had no treatment for 
either his ears or for a hearing loss while he was in the 
Army; that he fired an M-1 rifle during basic training in the 
Army; that he fired the rifle right handed; that after his 
Army service he worked for a finance company, a bank, and as 
a realtor; that he obtained a hearing aid in the 1990's; and 
that no physician had told him his right ear hearing loss was 
related to the perforated right ear drum.

The only evidence of record which alleges that the veteran's 
right ear hearing loss was the result of an inservice injury 
are the veteran's own statements during his personal hearing 
and in the various documents he has submitted while advancing 
his claim.  However well-intentioned those statements may be, 
the Board notes that the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of a 
hearing loss; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

While the veteran has not contended that he was in combat 
either during World War II or in Korea, even if that were the 
case, the veteran's claim would still be not well grounded, 
as the issue is not whether the veteran suffered an inservice 
injury to his right ear, but whether there is medical 
evidence of record relating his current right ear hearing 
loss to his active duty service.  In the case of any veteran 
who has engaged in combat with the enemy in active service 
during a period of war, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  The Court has held that the "term 'service 
connection," is used in section 1154(b) to refer to proof of 
incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  See Kessel v. West, No. 98-772, 
slip op. at 2 (U. S. Vet. App. Sept. 20, 1999); Velez v. 
West, 11 Vet. App. 148, 153 (1998); Caluza, 7 Vet. App. at 
507.  The effect of this law is that service connection will 
not be precluded for combat veterans simply because of the 
absence of notation of a claimed disability in the official 
service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  The veteran must still proffer 
competent medical evidence of a causal nexus between the 
claimed disability and service where the question involves 
medical causation or diagnosis, such as in the instant case.  
See Wade v. West, 11 Vet. App. 302, 305 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  As noted by the Court in 
Brock v. Brown, 10 Vet. App. 155 (1997), "the evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
related only to the question of service incurrence, that is, 
what happened then - - not the questions of either current 
disability or nexus to service ...." (emphasis in original); 
Brock, at 162 (quoting Caluza, 7 Vet. App. at 507).  
38 U.S.C.A. § 1154(b) also does not constitute a substitute 
for evidence of the continuation of symptoms subsequent to 
service.  (emphasis in original); Kessel, at 19.  Where "the 
determinative issue is nexus, i.e., the causal linkage 
between an injury incurred in combat and a current 
disability, Arms and section 1154(b) are not applicable."  
Kessel, at 21-22.

Consequently, as a well grounded claim for service connection 
for a hearing loss requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for a bilateral hearing loss must be 
denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for a right ear hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

